19-2708
     Uprety v. Garland
                                                                                   BIA
                                                                             Douchy, IJ
                                                                           A200 179 165
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 4th day of January, two thousand twenty-two.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            RAYMOND J. LOHIER, JR.,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   ACHYUT CHANDRA UPRETY,
14            Petitioner,
15
16                       v.                                      19-2708
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Ramesh K. Shrestha, New York, NY.
24
25   FOR RESPONDENT:                     Joseph H. Hunt, Assistant
26                                       Attorney General; Cindy S.
27                                       Ferrier, Assistant Director;
28                                       Genevieve M. Kelly, Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of
31                                       Justice, Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Achyut Chandra Uprety, a native and citizen

 6   of Nepal, seeks review of an August 8, 2019 decision of the

 7   BIA affirming a decision of an Immigration Judge (“IJ”) that

 8   denied his application for asylum, withholding of removal,

 9   and relief under the Convention Against Torture (“CAT”), and

10   declining to remand for consideration of new evidence.             In

11   re Achyut Chandra Uprety, No. A200 179 165 (B.I.A. Aug. 8,

12   2019), aff’g No. A200 179 165 (Immig. Ct. N.Y. City Dec. 4,

13   2017).       We    assume   the   parties’   familiarity   with   the

14   underlying facts and procedural history.

15       We have reviewed the decision of the IJ as supplemented

16   by the BIA.       See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

17   Cir. 2005).        The applicable standards of review are well

18   established.      See Lecaj v. Holder, 616 F.3d 111, 114 (2d Cir.

19   2010) (reviewing factual findings for substantial evidence

20   and questions of law de novo); Li Yong Cao v. U.S. Dep’t of




                                        2
 1   Justice, 421 F.3d 149, 157 (2d Cir. 2005) (reviewing denial

 2   of motion to remand for abuse of discretion).

 3       1. Asylum, Withholding of Removal, and CAT Relief

 4       To establish eligibility for asylum, Uprety was required

 5   to show that he suffered past persecution, or that he had a

 6   well-founded fear of future persecution, on account of his

 7   race,    religion,   nationality,   membership   in   a   particular

 8   social group, or political opinion.     8 U.S.C. §§ 1101(a)(42),

9    1158(b)(1)(A), (B)(i).      When a petitioner establishes past

10   persecution, there is a presumption of a well-founded fear of

11   future persecution on the basis of the petitioner’s original

12   claim.    8 C.F.R. § 1208.13(b)(1).     This presumption may be

13   rebutted if it “is found by a preponderance of the evidence,”

14   that “[t]here has been a fundamental change in circumstances

15   such that the applicant no longer has a well-founded fear of

16   persecution.”    Id. § 1208.13(b)(1)(i)(A); see also Lecaj, 616

17   F.3d at 115.     The agency reasonably concluded that, even

18   though Maoists had persecuted Uprety in 2007 on account of

19   his support for the Nepali Congress Party, any presumption of

20   a well-founded fear of future persecution had been rebutted

21   by changed conditions in Nepal.


                                     3
 1       The agency considered the State Department’s Human Rights

 2   Reports on Nepal, news articles, and Uprety’s personalized

 3   evidence and reasonably found as follows:    In 2006, the 10-

 4   year armed conflict between the Maoist insurgency and the

 5   government of Nepal ended when Maoists joined the government.

 6   The 2013 elections were fair and free of irregularities.   By

 7   2015, the government had promulgated a constitution, which

 8   caused political unrest among an ethnic minority group in one

 9   region of Nepal.    A comparison of the State Department’s

10   Human Rights Reports for the decade before Uprety’s 2017

11   hearing shows the extent to which conditions had improved.

12   Maoists committed acts of violence and extortion throughout

13   the year in 2007, while the 2016 report did not report similar

14   acts.   Although sporadic acts of violence occurred around

15   elections and the promulgation of the constitution, those

16   acts did not involve Maoists targeting Nepali Congress Party

17   supporters like Uprety.   Therefore, the evidence supports the

18   agency’s finding that there has been a fundamental change in

19   circumstances since the Maoists assaulted Uprety in 2007.

20   See Lecaj, 616 F.3d at 115–16.        Given this fundamental

21   change, Uprety no longer had a well-founded fear of future


                                   4
 1   persecution, see 8 C.F.R. § 1208.13(b)(1)(i)(A), and the

 2   agency did not err in denying asylum, withholding of removal,

 3   and CAT relief because all three claims were based on the

 4   same factual predicate, see Lecaj, 616 F.3d at 119–20.

 5       2. Motion to Remand

 6       Nor did the BIA abuse its discretion in denying Uprety’s

 7   motion to remand on the ground that his new evidence would

 8   not change the outcome of his case.     See Li Yong Cao, 421

 9   F.3d at 156.   Similar to the evidence before the IJ, Uprety’s

10   evidence on appeal showed sporadic violence surrounding an

11   election and did not show that Maoists targeted similarly

12   situated Nepali Congress Party supporters.

13       For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                                FOR THE COURT:
17                                Catherine O’Hagan Wolfe, Clerk
18




                                   5